Citation Nr: 0810644	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1981 to 
April 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

Before addressing the merits of the claims at issue, the 
Board finds that additional development of the evidence 
is required.

First, a remand is required for the RO (AMC) to attempt to 
obtain outstanding medical records from the Winn Army 
Community Hospital at Fort Stewart, Georgia.  The veteran 
indicates he has received post-service medical treatment at 
this facility from March 2001 to the present for right knee 
and left shoulder disorders.  The AMC asked him to complete 
and return the necessary authorization (VA Form 21-4142) for 
VA to obtain these records, although it is unclear if such 
authorization was actually required.  In this regard, VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain, if such authorization from the veteran is in 
fact required from the facility in question.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Because any record 
of post-service treatment for his right knee and left 
shoulder, especially shortly after his military service 
ended, would be relevant to his claims, the AMC should 
attempt to obtain these records.  


If Winn Army Community Hospital specifically requires 
authorization from the veteran in order to obtain these 
records, ask the veteran to complete and return the necessary 
authorization (VA Form 21-4142) for VA to obtain these 
records.  If these records no longer exist, the AMC must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The veteran also has to be 
apprised of this.

Second, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of any 
current right knee and left shoulder disorders on the basis 
of in-service incurrence.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Obtain the records of any medical 
treatment dated from March 2001 to the 
present for the veteran's right knee and 
left shoulder from the Winn Army 
Community Hospital at Fort Stewart, 
Georgia.  If and only if this facility 
specifically requires authorization from 
the veteran in order to obtain these 
records, ask the veteran to complete and 
return the necessary authorization (VA 
Form 21-4142) for VA to obtain these 
records.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

2.	Then arrange for the veteran to undergo 
an appropriate VA examination to 
determine the nature and etiology of 
any current right knee and left 
shoulder disorders.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
these claims.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file must be made available for 
review of his pertinent medical and 
other history - including, in 
particular, the records of any relevant 
treatment.  The examination report must 
state whether such review was 
accomplished.    

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least as 
likely as not (50 percent or more 
probable) that any current right knee 
and left shoulder disorders are 
attributable to the veteran's 
military service from April 1981 to 
April 2001.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  



3.	Then readjudicate the claims in light 
of any additional evidence obtained.  
If these claims are not granted to the 
veteran's satisfaction, send him and 
his attorney a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
these claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



